         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                      CENTRAL DIVISION


    UNITED STATES OF AMERICA,

                  Plaintiff,                         ORDER GRANTING EXPEDITED
                                                        REVIEW AND DENYING
           vs.                                      INTERVENORS’ MOTION TO STAY



                                                        Case No. 2:18-cr-00365-JNP-BCW
    JACOB KINGSTON, ISAIAH KINGSTON,
    and LEV DERMEN,                                             Judge Jill N. Parrish

                                                            Magistrate Brooke C. Wells
                  Defendant.
                                                                        Ma




         This matter was referred to the undersigned by Judge Jill N. Parrish pursuant to 28 U.S.C

636(b)(1)(A).1 Yesterday, January 17, 2019, the court issued an Order Granting Joint Motion to

Intervene and Denying Motion to Prevent Production of Seized Documents.2 Intervenors

proceeded to file an expedited Motion to Stay Order Denying Motion to Prevent Production of

Seized Documents3 and a Motion for Expedited Ruling on Motion to Stay.4 The motion requests

an order prohibiting Defendants “from reviewing the documents produced yesterday while

Intervenors’ objection is briefed and decided by the district court[.]” After reviewing




1
    ECF No. 59.
2
  ECF No. 134.
3
  ECF No. 138.
4
  ECF No. 139.
intervenors’ memoranda, the court GRANTS the Motion for Expedited Ruling on Motion to Stay

and DENIES the Motion to Stay Order Denying Motion to Prevent Production of Seized

Documents.

                                 BACKGROUND AND ANALYSIS

          It appears the government produced discovery to the defendants in this case yesterday

January 17, 2019, pursuant to this court’s orders. Accordingly, intervenors ask this court to issue

an order prohibiting the defendants from reviewing the production while their objection to the

order denying their Motion to Prevent Production of the Seized Documents is briefed and

decided by the district judge.

          DUCrimR 57-16(B) provides that “[p]ending review of objections, motions for stay of

magistrate judge orders initially must be addressed to the magistrate judge.” Accordingly, the

undersigned is reviewing the intevernors’ motion to stay. The crux of the intervernors’ request

for the stay are as follows: 1) defendants’ review of the documents will render the intervernors’

right to appeal moot; 2) an order prohibiting review of the documents will preserve the status

quo; 3) prejudice to the intervenors’ outweighs prejudice to the government or defendants; and 4)

intervenors’ appeal is well-founded. The undersigned respectfully disagrees, and addresses each

of these points below.

          First, as stated in the undersigned’s last order, all of the government’s production is

subject to the Clawback Discovery Protocol5 (Protocol) executed by the parties in this case. The

Protocol expressly prohibits the defendants from viewing or using any of 12,000 documents at

issue. It states:

          Upon discovering any item in the unfiltered relevant materials that may be subject to an
          evidentiary privilege, the defendants agree to cease reviewing that item. If defendants
          wish to review the potentially-privileged item further or use the potentially-privileged
5
    See ECF No. 98-1.
          item in any way, they agree to take reasonable steps to identify the privilege holder and
          provide notice and a reasonable opportunity to litigate any assertion of privilege by the
          privilege holder.6

Given that defendants are to cease review of any documents subject to any privilege upon

stumbling on it, and then to proceed to utilize the process set forth in the Protocol, this argument

is meritless.

          Second, in support of their second argument intervenors cite a case from the District of

Colorado, Srebnick v. Dean.7 Although this case involved attorney-client privilege it is

distinguishable from this case. That case was a civil case, a shareholders’ derivative action, that

does not implicate the constitutional requirements pertaining to discovery in a federal criminal

case. Foremost, there was no intervention. The Plaintiff moved to compel production of

documents under the corporate fiduciary exception to the attorney-client privilege. Here, the

defendants are seeking discovery to defend themselves from a criminal indictment. Moreover,

the court has entered a protective order as well as a Protocol that addresses the handling of

privileged materials. Thus the holding in Srebnick is not dispositive here.

          Third, the intervenors will not be prejudiced during their appeal because the Protocol

prohibits the defendants from reviewing or using any of the privileged documents at any time,

including the pendency of intervenors’ appeal to the district judge.

          Finally, the court did hear and consider intervenors’ arguments pertaining to the

requirements set forth in Rule 16. At the status conference held on January 16, 2019, before the

undersigned, intervenors argued the 12,000 documents at issue are not material to the defense or

government’s case in chief, and that the documents belong to the intervenors. These points are

not in dispute. However, until yesterday, these documents had been in the exclusive possession


6
    See ¶7 of ECF No. 98-1.
7
    Case No. 05-cv-1086-WYD-MJW, 2003 WL 1041788 (D. Colo. Apr. 19, 2006).
of the government’s taint review team. Per the search warrant, the government attorneys have

not seen, and cannot see these documents. Thus, since neither defense or government counsel

have had access to the documents, it is unknown if any party will in fact use any of these

documents in the case-in-chief. For this reason, the undersigned concluded this issue is not ripe.

As previously explained, if at some point any party desires to view and/or use any of the 12,000

alleged privileged documents, they are to 1) identify the privilege holder, and 2) provide notice

and opportunity to litigate any assertion of privilege. Finally, the court encouraged the

intervenors to become parties to the Protocol. Based on these circumstances, the intervenors’

motion to stay review of all of the government’s discovery production is not well-founded. The

intervenors’ motion for stay is DENIED.

       Accordingly, the Motion for Expedited Ruling on Motion to Stay [ECF No. 139] is

GRANTED and the Motion to Stay Order Denying Production of Seized Documents [ECF No.

138] is DENIED.

       IT IS SO ORDERED.


       DATED this 18 January 2019.




                                              Brooke C. Wells
                                              United States Magistrate Judge
                                  United States District Court
                                         for the
                                    District of Utah
                                   January 18, 2019

               ******MAILING CERTIFICATE OF THE CLERK******

RE:     **SEALED**
        2:18cr00365 JNP-BCW
        Tara L. Isaacson
        BUGDEN & ISAACSON LLC
        445 E 200 S STE 150
        SALT LAKE CITY, UT 84111

        Marc A. Agnifilo
        BRAFMAN & ASSOCIATES
        767 THIRD AVE FL 26
        NEW YORK, NY 10017-2023

        Scott C. Williams
        SCOTT C WILLIAMS LLC
        43 E 400 S
        SALT LAKE CITY, UT 84111

        Jon D. Williams
        JON D WILLIAMS PC
        9 EXCHANGE PLACE STE 600
        SALT LAKE CITY, UT 84111

        Mark J. Geragos
        GERAGOS & GERAGOS APC
        644 S FIGUEROA ST
        LOS ANGELES, CA 90017

        Samuel Alba
        SNOW CHRISTENSEN & MARTINEAU
        PO BOX 45000
        SALT LAKE CITY, UT 84145-5000

        Arthur J. Ewenczyk
        US DEPARTMENT OF JUSTICE (TAX 601)
        TAX DIVISION
        601 D ST NW
        WASHINGTON, DC 20004

        Richard M. Rolwing
        US ATTORNEY'S OFFICE
        TAX DIVISION
        303 MARCONI BLVD STE 200
        COLUMBUS, OH 43215

/s/Aimee Trujillo
Aimee Trujillo
